COOK, Judge
(concurring in result):
In United States v. Evans, 1 M.J. 206 (1975), the Court stressed the importance of being continuously alert to the possibility of prejudice in the representation of multiple accused, but it recognized that one lawyer can properly act for several accused.
The initial assignment of defense counsel for an accused rests with the convening authority. Article 27, Uniform Code of Military Justice, 10 U.S.C. § 827. For a valid reason, the accused can refuse assigned counsel and request a replacement,3 but the article does not require, or imply, that a separate lawyer must be detailed for each of several accused. Nor does our opinion in Evans contemplate the possession of such a right by the accused. Recognition of a right to a personally selected attorney appears only in Article 38(b) of the Code. That article invests the accused with the right to request individual military counsel by name or description,4 but the appointment of such counsel depends upon whether he is “reasonably available.” Moreover, it seems to me that the better practice was recently commented on by the United States Court of Appeals for the Seventh Circuit in United States v. Mandell, 525 F.2d 671 (7th Cir. 1975):
[T]he primary responsibility for the ascertainment and avoidance of conflict situations must lie with the members of the bar. This is especially true in the common representation situation, for all courts have recognized that common representation, without a showing of conflicting interests, is not in itself a violation of the Sixth Amendment, and that there may be excellent reasons for preferring the use of a single attorney in a particular case.
The court did not adopt a rule that would impose upon the trial judge the obligation to remind multiple accused of the potential danger of representation by a single attorney. Certainly, the trial judge should be alert for indicia of conflict, but I perceive no requirement in the Constitution, the Uniform Code, the Manual for Courts-Martial, or in sound practice, that would require, as the majority indicate might be necessary, a rule that each accused has a right to “his own [appointed] individual defense attorney.”
As the principal opinion indicates, nothing in the record suggests a conflict of interest in defense counsel’s representation, and the accused specifically refused other counsel. The record, therefore, presents no error, and I join in affirming the decision of the Court of Military Review.

. See United States v. Bell, 11 U.S.C.M.A. 306, 29 C.M.R. 122 (1960).


. United States v. Cutting, 14 U.S.C.M.A. 347, 34 C.M.R. 127 (1964).